DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kathleen Frost on 11/4/2021.
The application has been amended as follows:
Claim 1, line 6, “the elongate shaft and onto tissue within the body cavity,” was replaced by - - the elongate shaft and is configured to be onto tissue within the body cavity, - - 
Claim 7, lines 12-13, “having a distal end exposed on the second jaw member to receive light from the engaged tissue at the second jaw member,” was replaced by - - having a distal end exposed on the second jaw member  for receiving light from the engaged tissue at the second jaw member, - - 
Claim 11, line 1, “The surgical system of claim 7, “ was replaced by - - The surgical system of claim 10, - - 
Claims 1-4, 7-16 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 9/23/21.  The amendment and remarks, pages 11-13, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 103 over Fengler et al in view of Misener.  Therefore, the specification objection, the drawing objection and the rejection of the claims now have been withdrawn.

The following is an examiner’s statement of reasons for allowance:  Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a surgical instrument  including an elongate shaft having a distal part positionable at a surgical working site within a body cavity, a first optical 
Claim 7 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a surgical instrument having first and second jaw members, at least one of the first and jaw members moveable to engage tissue between the first and second jaw members, a first optical fiber having a distal end exposed on the first jaw member to transmit light to the engaged tissue from the first jaw member, second optical fiber having a distal end exposed on the second jaw member for receiving light from the engaged tissue at the second jaw member, wherein the surgical instrument is removably mounted to a robotic arm, with a sterile drape interposed between the sterile drape and the arm, the surgical instrument positionable within a body cavity; and a sensor; wherein the light source, the optically transmissive portion of the sterile drape, and the first optical fiber define a first optical pathway for transmitting light from the light source across the drape and to the engaged tissue, and wherein second optical fiber defines a second optical pathway for receiving light from the engaged tissue and transmitting the received light to the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/           Primary Examiner, Art Unit 3771